Citation Nr: 1535408	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-08 162	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as stress, due to service-connected thrombophlebitis of the left leg.  

2.  Entitlement to service connection for a gastrointestinal (GI) disorder, claimed as gastric problems, due to service-connected thrombophlebitis of the left leg.  

3.  Entitlement to an increased rating for thrombophlebitis of the left leg, rated 30 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  

5.  Entitlement to an earlier effective date than January 18, 2011, for additional compensation benefits based on the recognition of M.S.S. as the Veteran's dependent spouse. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to July 1973.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions in April 2007 and October 2009 of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Case law mandates that a claim for a mental health disability include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  A much earlier VA psychiatric examination in March 1977 yielded diagnoses of an adjustment disorder with mixed emotional features, and dysthymia.  Thus, the Board has recharacterized the issue of entitlement to service connection for "stress" to the broader issue of entitlement of service connection for an acquired psychiatric disability, claimed as stress, due to service-connected thrombophlebitis of the left leg (the Veteran's only service-connected disorder and for which it appears that the Veteran was last afforded a rating examination in 2006).  

An April 22, 2015 adjudication by a Decision Review Officer (DRO) indicates that the Veteran had appealed a decision denying additional compensation for a dependent spouse of which the Veteran was notified by letter in December 2013, and after a January 2014 notice of disagreement (NOD) and a February 2015 statement of the case (SOC), the appeal was perfected by substantive appeal in March 2015.  However, the April 2015 rating decision granted additional compensation based on a dependent spouse.  Subsequently, the Veteran filed an NOD in June 2015 as to the January 18, 2011, effective date but as yet no SOC has been issued addressing this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Information on file indicates that the Veteran currently resides in England.  In a notation on a February 11, 2010, letter from the Veteran's service representative she indicated that because she resided in England she would be unable to attend a hearing.  

Nevertheless, more recently, her representative requested in an August 2015 brief that the case be remanded to the RO for a travel Board hearing.  

Also, as noted above, a statement of the case must be issued on the issue of  entitlement to an earlier effective date than January 18, 2011, for additional compensation benefits based on the recognition of M.S.S. as the Veteran's dependent spouse.  See Manlincon v. West, 12 Vet. App. 238 (1999). 
 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a travel Board hearing in accordance with the docket number of her appeal or at a later date if requested in a timely manner by the Veteran.

2.  Furnish the Veteran a SOC pertaining to the issue of entitlement to an earlier effective date than January 18, 2011, for additional compensation benefits based on the recognition of M.S.S. as the Veteran's dependent spouse.   Also advise her that, upon receipt of this SOC, she still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect her appeal of this additional claim to the Board.  If, and only if, she perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302, etc. (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

